

EXHIBIT 10.1


AMENDMENT NO. 7 TO
AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT




THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT (this
“Amendment”), dated as of September 9, 2014 and effective as of March 31, 2014,
is by and among GREEN TREE ADVANCE RECEIVABLES II LLC, a Delaware limited
liability company (the “Borrower”), GREEN TREE SERVICING LLC, a Delaware limited
liability company, as administrator (in such capacity, the “Administrator”), THE
FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO, as Lenders (each, a
“Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“WFB”) as “Calculation Agent”, “Account Bank”, “Verification Agent”
and “Securities Intermediary” and WELLS FARGO CAPITAL FINANCE, LLC, formerly
known as Wells Fargo Foothill, LLC (“WFCF”), as agent for the Lenders (in such
capacity, together with any successor thereto in such capacity, the “Agent”).
Capitalized terms used herein and not otherwise defined shall have the meaning
given to such terms in the Receivables Loan Agreement (defined below).
    
WHEREAS, the Borrower, the Administrator, WFB, as Calculation Agent, Account
Bank, Verification Agent and Securities Intermediary, the Lenders and WFCF, as
Agent and Lender, are parties to that certain Amended and Restated Receivables
Loan Agreement dated as of May 2, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Loan Agreement”);


WHEREAS, Section 11.01 of the Receivables Loan Agreement provides that the
Receivables Loan Agreement may be amended as follows;


WHEREAS, the Agent represents Lenders whose Commitments are greater than fifty
percent (50%) of the Maximum Facility Limit as of the date hereof;


WHEREAS, the parties to the Receivables Loan Agreement hereto have agreed to
amend the Receivables Loan Agreement on the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiently of which are hereby acknowledged, the parties hereto
agree as follows:


Section 1.     Amendments to the Receivables Loan Agreement. Effective as of
March 31, 2014 and subject to the execution of this Amendment by the parties
hereto, the Receivables Loan Agreement is hereby amended as follows:








--------------------------------------------------------------------------------



1.1    In Section 1.01, the definition of “Maximum Weighted Average Advance
Rate” is hereby deleted in its entirety and replaced with the following:


“Maximum Weighted Average Advance Rate” means (i) if the Rolling Three Month
Reimbursement Percentage is less than 35%, 75%; (ii) if the Rolling Three Month
Reimbursement Percentage is greater than or equal to 35% but less than 45%, 80%
or (iii) otherwise, 85%.
1.2    In Section 1.01, clause (c) of the definition of “Overconcentration
Amount” is hereby deleted in its entirety and replaced with the following:


“(c) [RESERVED];”


1.3    In Section 1.01, clause (d) of the definition of “Eligible Securitization
Trust” is hereby deleted in its entirety and replaced with the following:


“(d)    no more than thirty percent (30.0%) of the related Securitization Trust
Assets (determined by weighted average outstanding principal balance) are thirty
(30) days Delinquent or otherwise in default on such date; and”
Section 2. Reference to and Effect on the Receivables Loan Agreement. From and
after the date hereof, each reference in the Receivables Loan Agreement to “this
Agreement”, “hereunder”, “hereof,” “herein,” “hereby” or words of like import
shall mean and be a reference to the Receivables Loan Agreement as amended
hereby, and each reference to the Receivables Loan Agreement in any other
document, instrument or agreement executed and/or delivered in connection with
the Receivables Loan Agreement shall mean and be a reference to the Receivables
Loan Agreement as amended hereby.


Section 3. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 OF
THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).


Section 4. Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.


Section 5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.








--------------------------------------------------------------------------------

















[signatures appear on the following pages]








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date hereof.


GREEN TREE ADVANCE RECEIVABLES II LLC.
As Borrower


By: /s/ Cheryl A. Collins
Name: Cheryl A. Collins
Title: SVP and Treasurer




GREEN TREE SERVICING LLC
As Administrator


By: /s/ Cheryl A, Collins
Name: Cheryl A. Collins
Title: SVP and Treasurer
























    


Signature Page to Amendment No.7
to A&R Receivables Loan Agreement








--------------------------------------------------------------------------------















WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Calculation Agent, Account Bank and Securities Intermediary


By: /s/ Mark Defabio
Name: Mark Defabio
Title: Vice President                                     
WELLS FARGO CAPITAL FINANCE, LLC,
As Agent and as Lender


By: /s/ Mark Weide
Name: Mark Weide
Title: Account Executive
























Signature Page to Amendment No. 7
to A&R Receivables Loan Agreement






